                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MARWAN HAWES,                             :
                  Petitioner,             :
                                          :
            v.                            :                    No. 2:17-cv-5316
                                          :
LAWRENCE MAHALLEY, THE DISTRICT           :
ATTORNEY OF THE COUNTY OF                 :
MONTGOMERY, and THE ATTORNEY              :
GENERAL OF THE STATE OF                   :
PENNSYLVANIA,                             :
                  Respondents.            :
__________________________________________

                                          ORDER

      AND NOW, this 30th day of March, 2020, for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

      1.     The Petitioner’s Objections, see ECF Nos. 27 and 33, are OVERRULED.

      2.     The Report and Recommendation, see ECF No. 23, is APPROVED and

             ADOPTED.

      3.     The petition for a writ of habeas corpus, see ECF No. 1, is DENIED and

             DISMISSED.

      4.     This case is CLOSED.

      5.     There is no basis for the issuance of a Certificate of Appealability.



                                                     BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr._________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge.

                                               1
                                            033020
